Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is in response to the amendment filed on 2/7/2022. Currently claims 1-19 and 21 with claim 21 being newly added.

Response to Arguments
Applicant’s arguments, see pg. 6-7, filed 2/7/2022, with respect to the rejection(s) of claim(s) 1-3, 5-6, 8-9, 11-12 and 19-20 under 35 USC 103(a) as being unpatentable over Mlynczak in view of Holley, claim 4 as being unpatentable over Mlynczak in view of Holley in view of Donaldson, claim 7 as being unpatentable over Mlynczak in view of Holley in view of Kahn, claim 10 as being unpatentable over Mlynczak in view of Holley in view Sotos, claims 13-14 as being unpatentable over Mlynczak in view of Holley in view Demirli, claim 15 as being unpatentable over Mlynczak in view of Holley in view Eli, claims 16-18 as being unpatentable over Mlynczak in view of Holley in view Lim in view of Eli have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Larson et al (US 20180214051), Hassan et al (US 20180303413).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5-6, 8-9, 11-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mlynczak et al (WO 2017178205) hereafter known as Mlynczak in view of Holley et al (US 20130324788) hereafter known as Holley in view of Hassan et al (US 20180303413) hereafter known as Hassan in view of Larson et al (US 20180214051) hereafter known as Larson.

Independent claims:
Regarding claim 1:
Mlynczak discloses:
An electronic device [see abstract… “The subject of the patent application is a method and a system for examining respiratory disorders”] comprising:
at least one processor [see Fig. 3 element 304 and pg 6 lines 14-15… “The operation of the sensor is controlled by a microcontroller-based controller (304)”]; and
a memory storing instructions that, when executed by the at least one processor, [see pg 6 lines 14-15… “The operation of the sensor is controlled by a microcontroller-based controller (304)”. And abstract… “a system for examining respiratory disorders whereby signals coming from the examined person are recorded by means of a wireless sensor equipped”. A microcontroller and the ability to record signals implies some type of memory.] cause the electronic device to perform:
capturing an audio signal using at least one microphone while at least one microphone is activated and a user is determined to be asleep [see pg. 8 lines 23-27…. “The acoustic analysis is combined with the data specifying the motion and position of the body of the examined person during sleep” and claim 1… “a sound signal and a motion signal, which are generated during respiration, are recorded by means of a wireless sensor (300) equipped with a microphone sensor (301, 302) and a motion sensor (303)”];
determining at least one audio frame from the audio signal, wherein the at least one audio frame represents a spectrum of frequencies detected by the at least one microphone over some period of time [see pg. 7 lines 10-15… “The segmentation algorithm starts with the calculation of a signal spectrogram and, on the basis of the spectrogram, the determination of the sum of spectrum values for 20 frequency ranges divided into identical ranges up to a half of the sampling frequency value of the sound signal” and pg. 10 lines 10-15… “Fig. 7 shows the analysis process (701) as a function of time relative to the period of measurement (702). Dividing the analysis process into small portions of the recorded signal”];
determining one or more sounds associated with the at least one audio frame [see pg. 2 lines 25-30… “the data representing the sound signal are divided into time windows and transformed to a frequency domain. Next, the signal is divided into segments corresponding to respiratory episodes on the basis of signal changes in the frequency domain in the time windows of the sound signal for specific sound signal frequencies”] and
generating sleep-related information [see abstract… “classifies a respiratory episode as being normal or as snoring as well as determines the occurrence of apnoea” Classification of apnea (understood to be a misspelling of apnea) and snoring is generating sleep-related information.]
Additionally, Mlynczak discloses that the system is powered by a battery [see pg. 6 lines 14-15… “The operation of the sensor is controlled by a microcontroller-based controller (304), and the whole system is powered by a battery (306).”]
However, while Mlynczak does disclose generating sleep-related information, Mlynczak fails to provide this information as being that which “identifies the one or more sounds as potential sources of sleep disruption”. Additionally, Mlynczak fails to disclose the memory storing structures that, when executed by the at least one processor as “selectively activating at least one microphone according to a breathing phase pattern determined for a user that is determined to be asleep”.
Holley discloses that apnea and snoring are sleep disorders (ie sleep disruption) [see para 82… “sleep disordered breathing events (e.g., apnea, hypopnea, snoring)”]; therefore, indicating Mlynczak is directed to the treatment of sleep disruption. Additionally, Holley discloses environmental sounds can cause sleep disruption and using a microphone and processor to detect environmental sound conditions that could potentially disruptive to sleep [see para 84…. “Such a sensor may be of any type capable of detecting sound or a level of sound, such as a microphone or any other similar type of sensor” and para 85… “the processor 330 may detect environmental conditions, such as light and/or sound conditions that may interfere with sleep.  For example, the sound sensor may detect a sound level in the patient's environment that is greater than a predetermined sound threshold that may be considered to be disruptive.”] in the analogous art of treatment of sleep disorders [see para 2… “The present disclosure relates to systems, methods, and apparatus for treatment of sleep disorders”]
Hassan discloses recording and creating a personalized respiration pattern (ie breathing phase pattern) to determine medical conditions [see para 54… “As described, the present invention enables a home tele-monitoring system based on an algorithm designed to diagnose, determine a state, condition or progress of, and/or otherwise monitor diseases such as LD and OLD.  As described, a system may record user respiration sounds and define or create a personalized respiration pattern or profile of the user.”] including apnea (a sleep disorder) [see para 4…. “Monitoring may include measurements of respiratory movements, which can then be analyzed for evidence of changes in respiratory rate, or monitoring for events such as hypopneas, apneas and periodic breathing.”] in the analogous art of physiological diagnostics [see para 1… “The present invention relates generally to home tele-monitoring systems and methods for monitoring and determining a medical condition of a user and/or patient.”]
Larson discloses that trigger-based recording (i.e. selectively activating a microphone) reduces the battery consumption of the diagnostic device [see para 294… “In some embodiments, a display provided on a patient-worn sensor is activated only when triggered.  Such trigger-based activation, as opposed to being on constantly or periodically, can allow for reduced battery consumption and reduced light pollution.”] in the analogous art of physiological diagnostics [see abstract… “A user-wearable sensor device may be configured to be directly or indirectly secured to a user or to an article worn by the user.”]
	Since Mlynczak is directed to sleep disruptions and Holley discloses that sleep disruptions can be caused by environmental sounds and identifying these sounds using a processor and microphone, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Mlynczak’s processor and microphone to additionally record and identify environmental sounds similarly to that disclosed by Holley as this would provide additional information in how to treat sleep disruptions.
	Since Mlynczak in view of Holley is directed to sleep disorders including apnea and Hassan discloses that recording and creating breath phase patterns for users helps provide information on apnea, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Mlynczak in view of Holley to include using the microphone to record and create breath phase patterns similarly to that of Hassan.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Mlynczak in view of Holley in view of Hassan by selectively activating the microphone based on specific triggers including a trigger for periods of time during a breath phase pattern because as taught by Larson such a recording will reduce battery consumption thereby extend the life of the battery while also obtaining the physiological data relevant to apnea.

Regarding claim 19:
Mlynczak discloses:
A method [see abstract… “The subject of the patent application is a method and a system for examining respiratory disorders”], comprising:
capturing an audio signal while the at least one microphone is activated and a user is determined to be asleep [see pg. 8 lines 23-27…. “The acoustic analysis is combined with the data specifying the motion and position of the body of the examined person during sleep” and claim 1… “a sound signal and a motion signal, which are generated during respiration, are recorded by means of a wireless sensor (300) equipped with a microphone sensor (301, 302) and a motion sensor (303)”];
determining at least one audio frame from the audio signal, wherein the at least one audio frame represents a spectrum of frequencies detected by the at least one microphone over some period of time  [see pg. 7 lines 10-15… “The segmentation algorithm starts with the calculation of a signal spectrogram and, on the basis of the spectrogram, the determination of the sum of spectrum values for 20 frequency ranges divided into identical ranges up to a half of the sampling frequency value of the sound signal” and pg. 10 lines 10-15… “Fig. 7 shows the analysis process (701) as a function of time relative to the period of measurement (702). Dividing the analysis process into small portions of the recorded signal”];
determining one or more sounds associated with the at least one audio frame [see pg. 2 lines 25-30… “the data representing the sound signal are divided into time windows and transformed to a frequency domain. Next, the signal is divided into segments corresponding to respiratory episodes on the basis of signal changes in the frequency domain in the time windows of the sound signal for specific sound signal frequencies”]; and
generating sleep-related information [see abstract… “classifies a respiratory episode as being normal or as snoring as well as determines the occurrence of apnoea” Apnea (understood to be a misspelling of apnea) and snoring is sleep-related information. Classification of apnoea (understood to be a misspelling of apnea) and snoring is generating sleep-related information.]
Additionally, Mlynczak discloses that the system is powered by a battery [see pg. 6 lines 14-15… “The operation of the sensor is controlled by a microcontroller-based controller (304), and the whole system is powered by a battery (306).”]
However, while Mlynczak does disclose generating sleep-related information, Mlynczak fails to provide this information as being that which “identifies the one or more sounds as potential sources of sleep disruption”. Additionally, Mlynczak fails to disclose “selectively activating at least one microphone according to a breathing phase pattern determined for a user that is determined to be asleep”. 
Holley discloses that apnea and snoring are sleep disorders (ie sleep disruption) [see para 82… “sleep disordered breathing events (e.g., apnea, hypopnea, snoring)”]; therefore, indicating Mlynczak is directed to the treatment of sleep disruption. Additionally, Holley discloses environmental sounds can cause sleep disruption and using a microphone and processor to detect environmental sound conditions that could potentially disruptive to sleep [see para 84…. “Such a sensor may be of any type capable of detecting sound or a level of sound, such as a microphone or any other similar type of sensor” and para 85… “the processor 330 may detect environmental conditions, such as light and/or sound conditions that may interfere with sleep.  For example, the sound sensor may detect a sound level in the patient's environment that is greater than a predetermined sound threshold that may be considered to be disruptive.”] in the analogous art of treatment of sleep disorders [see para 2… “The present disclosure relates to systems, methods, and apparatus for treatment of sleep disorders”].
Hassan discloses recording and creating a personalized respiration pattern (i.e. breathing phase pattern) to determine medical conditions [see para 54… “As described, the present invention enables a home tele-monitoring system based on an algorithm designed to diagnose, determine a state, condition or progress of, and/or otherwise monitor diseases such as LD and OLD.  As described, a system may record user respiration sounds and define or create a personalized respiration pattern or profile of the user.”] including apnea (a sleep disorder) [see para 4…. “Monitoring may include measurements of respiratory movements, which can then be analyzed for evidence of changes in respiratory rate, or monitoring for events such as hypopneas, apneas and periodic breathing.”] in the analogous art of physiological diagnostics [see para 1… “The present invention relates generally to home tele-monitoring systems and methods for monitoring and determining a medical condition of a user and/or patient.”]
Larson discloses that trigger-based recording (i.e. selectively activating a microphone) reduces the battery consumption of the diagnostic device [see para 294… “In some embodiments, a display provided on a patient-worn sensor is activated only when triggered.  Such trigger-based activation, as opposed to being on constantly or periodically, can allow for reduced battery consumption and reduced light pollution.”] in the analogous art of physiological diagnostics [see abstract… “A user-wearable sensor device may be configured to be directly or indirectly secured to a user or to an article worn by the user.”]
	Since Mlynczak is directed to sleep disruptions and Holley discloses that sleep disruptions can be caused by environmental sounds and identifying these sounds using a processor and microphone, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Mlynczak’s processor and microphone to additionally record and identify environmental sounds similarly to that disclosed by Holley as this would provide additional information in how to treat sleep disruptions.
Since Mlynczak in view of Holley is directed to sleep disorders including apnea and Hassan discloses that recording and creating breath phase patterns for users helps provide information on apnea, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Mlynczak in view of Holley to include using the microphone to record and create breath phase patterns similarly to that of Hassan.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Mlynczak in view of Holley in view of Hassan by selectively activating the microphone based on specific triggers including a trigger for periods of time during a breath phase pattern because as taught by Larson such a recording will reduce battery consumption thereby extend the life of the battery while also obtaining the physiological data relevant to apnea.




Dependent claims
Regarding claim 2, claim 1 of Mlynczak [see “in a segmentation module (600), the data representing the sound signal are divided into time windows and transformed to a frequency domain and then the signal is divided into segments corresponding to respiratory episodes on the basis of signal changes in the frequency domain in the time windows of the sound signal for specific sound signal frequencies”] discloses how sound data is analyzed based on spectrum of frequencies of an audio frame. Furthermore, claim 2 of Mlynczak [see “The method according to claim 1 characterised in that the respiratory event identification signal is generated in an independent detection module (651) which is a multi-layer neural network whose weights have been set in such a manner that a signal, which differentiates respiratory disorders from normal respiration, is generated at the output of the neural network and contains a relative confidence factor of identification of respiratory disorders whereby in each detection module (651)”] expands that the sound data is further classified (ie determining information) using neural networks (ie machine learning).




Regarding claim 3:
wherein the instructions further cause the electronic device to perform:
extracting a set of features based on the spectrum of frequencies represented by the at least one audio frame [see claim 1… “in a segmentation module (600), the data representing the sound signal are divided into time windows and transformed to a frequency domain and then the signal is divided into segments corresponding to respiratory episodes on the basis of signal changes in the frequency domain in the time windows of the sound signal for specific sound signal frequencies”];
providing the set of features to the machine learning model [see pg. 4 lines 20-24 of Mlynczak… “the system according to the invention is characterised in that the independent detection module is a multi-layer neural network whose weights have been set in such a manner that a signal, which differentiates respiratory disorders from normal respiration, is generated at the output of the neural network.”… A multi-layer neural network with weights is a machine learning model]; and
obtaining information describing the one or more sounds from the machine learning model [see pg. 4 lines 20-24 of Mlynczak… “the system according to the invention is characterised in that the independent detection module is a multi-layer neural network whose weights have been set in such a manner that a signal, which differentiates respiratory disorders from normal respiration, is generated at the output of the neural network.”]


Regarding claim 5:
wherein determining the one or more sounds associated with the at least one audio frame further causes the electronic device to perform:
determining one or more sources of the one or more sounds [see pg. 6 lines 5-10… “They are used to record the sound signals coming from the respiratory system of the examined person and the surroundings respectively.”]; and
identifying the one or more sources of the one or more sounds in the generated sleep-related information [see pg. 10 lines 14-20… “The respiratory episodes may be classified as normal episodes of inhaling (801) or exhaling (803) or as a snoring episode (803).”]

Regarding claim 6:
Mlynczak in view of Holley discloses the invention substantially as claimed inclduign all the limitations of claim 1.
However, Mlynczak in view of Holley is silent as to when the sounds associated with the at least one audio frame are determined. Thus, Mlynczak in view of Holley fails to disclose “wherein the one or more sounds associated with the at least one audio frame are determined as the audio signal is being captured”.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Mlynczak in view of Holley to determine the one or more sounds as the audio signal is being captured because there are only two ways to determine the one or more sounds (as the audio signal is being captured or after the audio signal is being captured) and determine the one or more sounds as the audio signal is being captured is one of the those two ways.


Regarding claim 8, Pg. 5 lines 21-25 [“In the area of the opening (102) inside the housing, there is a microphone sensor.”] of Mlynczak discloses a microphone inside the housing of the electric device.

Regarding claim 9, pg. 4 lines 1-5 of Mlynczak [see… “Furthermore, the system comprises a monitoring station equipped with a wireless transmission module.”] discloses a computing device separate from the electronic interface in the form of a monitoring station.


Regarding claim 11, pg. 10 lines 15-18 of Mlynczak [see  “The respiratory episodes may be classified as normal episodes of inhaling (801) or exhaling (803) or as a snoring episode (803).”] discloses periods of time the user was determined to be snoring.

Regarding claim 12, pg. 9 lines 20-30 of Mlynczak [see in particular “snoring index - the sum of duration of all snoring episodes divided by the sum of duration of all episodes”] discloses determining the total amount of time during which a user was snoring.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mlynczak in view of Holley in view of Hassan in view of Larson as applied to claim 1 above, and further in view of Donaldson et al (US 20150348538) hereafter known as Donaldson.
Mlynczak in view of Holley in view of Hassan in view of Larson discloses the invention substantially as claimed including all the limitations of claim 1 above.
However, Mlynczak in view of Holley in view of Hassan in view of Larson fails to disclose the set of features comprise “at least mel-frequency cepstral coefficients (MFCCs) that describe the spectrum of frequencies represented by the at least one audio frame”.
Donaldson discloses that transforming audio signal with mel-frequency cepstrum (MFC) using mel-frequency cepstral coefficients (MFCC) approximates audio to the response of the human auditory system [see para 25… “In some examples, the audio signal may be transformed or represented as a mel-frequency cepstrum (MFC) using mel-frequency cepstral coefficients (MFCC).  In the MFC, the frequency bands are equally spaced on the mel scale, which is an approximation of the response of the human auditory system.  The MFC may be used in speech recognition, speaker recognition, acoustic property analysis”] in the analogous art of auditory diagnostics [see para 2… “More specifically, disclosed are techniques for generating summaries and action items from an audio signal having speech, among other things.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Mlynczak in view of Holley in view of Hassan in view of Larson to transform audio signals by mel-frequency cepstrum (MFC) using mel-frequency cepstral coefficients as this would provide a good approximation of response to the human auditory system, thereby providing a better approximation to how sound affects the human user.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mlynczak in view of Holley in view of Hassan in view of Larson as applied to claims 1 and 6 above, and further in view of Kahn et al (US 10791986) hereafter known as Kahn.
	Mlynczak in view of Holley in view of Hassan in view of Larson as modified discloses the invention substantially as claimed including all the limitations of claims 1 and 6 which includes collecting audio frames.
However, Mlynczak in view of Holley in view of Hassan in view of Larson fails to disclose what is done to the audio frames after the audio frames are analyzed. Therefore, Mlynczak in view of Holley in view of Hassan in view of Larson fails to disclose “discarding the at least one audio frame after the one or more sounds associated with the at least one audio frame are determined”.
Kahn discloses discarding portions of a user’s sleep sounds from memory that are not informative to the analysis of a user’s sleep sounds [see claim 1… “discarding the first portion of the periodically recorded user's sleep sounds that is not informative of sleep quality from the memory”] in the analogous art of sleep diagnostics [see abstract… “A method or apparatus comprising monitoring a user's sleep”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Mlynczak in view of Holley in view of Hassan in view of Larson to discard audio frame after they are analyzed similarly to that disclosed by Kahn because this would reduce the amount of memory used.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mlynczak in view of Holley in view of Hassan in view of Larson as applied to claims 1 and 9 above, and further in view of Sotos et al (US 20060266356) hereafter known as Sotos.
Mlynczak in view of Holley in view of Hassan in view of Larson discloses the invention substantially as claimed including all the limitations of claims 1 and 9 which includes an interface.
However, Mlynczak in view of Holley in view of Hassan in view of Larson is silent as to the details of what functions the interface can perform. Thus, Mlynczak in view of Holley in view of Hassan in view of Larson fails to disclose “wherein the interface provides one or more options for audibly replaying the at least one audio frame associated with the one or more sounds”.
Sotos discloses including a function to play back audio recordings of a person sleeping and snoring for the purpose of proving to a user that the user snores [see para 8… “recording and playing back the sounds of a person's snoring have been used to prove to the person that they snore.”] in the analogous art of sleep diagnostics [see abstract… “The present invention provides a method for managing a patient having a sleep disorder, e.g. sleep apnea, snoring, sleep bruxism, upper airway resistance syndrome, etc.”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Mlynczak in view of Holley in view of Hassan in view of Larson to include a replay function on Mlynczak in view of Holley in view of Hassan in view of Larson’s interface similarly to that disclosed by Sotos to provide proof to the user that the user snores (and therefore has sleep disorder).


Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mlynczak in view of Holley in view of Hassan in view of Larson as applied to claims 1, 9 and 11 above, and further in view of Demirli et al (US 20190201267) hereafter known as Demirli.

Regarding claims 13-14
Mlynczak in view of Holley in view of Hassan in view of Larson discloses the invention substantially as claimed including all the limitations of claims 1, 9 and 11.
However, Mlynczak in view of Holley in view of Hassan in view of Larson fails to disclose analyzing the intensity of snoring. Thus, Mlynczak in view of Holley in view of Hassan in view of Larson fails to disclose “wherein the sleep-related information provides a categorization of the one or more periods of time during which the user was determined to be snoring based on snoring intensity” as recited in claim 13 and “wherein the categorization labels the one or more periods of time during which the user was determined to be snoring as a first level of snoring, a second level of snoring, or a third level of snoring” as recited in claim 14. 
Demirli discloses that there are different levels of severity of snoring and using snoring intensity to grade snoring severity including from 0-5 (with each number interpreted as a level) [see para 198… “The snore/breathing parameters 1918 can include parameters representative of status and severity of snoring, snore presence (e.g., a Boolean value 1 or 0), snore intensity for example in terms of Sound Pressure Level (SPL) (e.g., 60 dB), snore severity level for example as used in clinical grading (e.g., between mild to loud) apnea presence (e.g., 0 or 1) and severity scale (e.g., a number between 0 to 5), etc”.] in the analogous art of sleep diagnostics [see para 6… “This dual sensing scheme provides a way for automated snore and breathing monitoring by incorporating the bed presence and sleep status of a user”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Mlynczak in view of Holley in view of Hassan in view of Larson to include a scoring system form 0-5 based on the intensity of the snoring similarly to that disclosed by Demirli as this will allow for further analysis on the severity of the sleep disruption.




Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mlynczak in view of Holley in view of Hassan in view of Larson as applied to claims 1, 9, 11 above, and further in view of Eli et al (US 20100175726) hereafter known as Eli.
Mlynczak in view of Holley in view of Hassan in view of Larson discloses all the limitations of claims 1, 9 and 11. Additionally, Mlynczak in view of Holley in view of Hassan in view of Larson is directed to diagnosing apnea [see abstract of Mlynczak… “classifies a res-piratory episode as being normal or as snoring as well as determines the occurrence of apnoea.”]
However, Mlynczak in view of Holley in view of Hassan in view of Larson fails to disclose “wherein the sleep-related information identifies a correlation between one or more periods of time during which the user was determined to be awake and the one or more sounds identified as potential sources of sleep disruption”
Eli discloses that snoring (a sound) is correlated with apnea and a person waking up [see para 8… “Obstructive Sleep Apnea is commonly accompanied by snoring and causes the sleeper to wake up, gasping or snorting, and then go back to sleep again.”] in the analogous art of sleep disorders [see abstract… “human-interface devices commonly used for the treatment sleep apnea.”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Mlynczak in view of Holley in view of Hassan in view of Larson to include analyzing if a user’s snoring (a sound identified with apnea and thus a potential source of sleep disruption) with a person awaking because as taught by Eli this is known to be a potential source of apnea, a condition Mlynczak in view of Holley is directed to treating.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mlynczak in view of Holley in view of Hassan in view of Larson as applied to claims 1, 9 and 11 above, and further in view of Lim et al (US 20170128003) hereafter known as Lim in view of Eli.
	Mlynczak in view of Holley in view of Hassan in view of Larson discloses the invention substantially as claimed including all the limitations of claims 1, 9 and 11.
However, Mlynczak in view of Holley in view of Hassan in view of Larson fails to disclose “a listing of sounds detected while the user was asleep” as recited in claim 16 and “wherein the listing identifies a detected sound and a respective number of instances of the detected sound while the user was asleep” as recited in claim 17. Nor, does Mlynczak in view of Holley in view of Hassan in view of Larson disclose “wherein the sleep-related information provides one or more of: a baseline noise level while the user was asleep, an average noise level while the user was asleep, a highest noise level while the user was asleep, or a total count of sounds detected while the user was asleep.” as recited by claim 18.
Lim discloses a reports module that provides a list of instances of a user experiences waking and the number of instances of waking for the purpose of presenting sleep information to a user [see para 105… “The reports module 240 can be used to present information to a user in the form of tabular or graphical reports.” And “In support of a variety of tabular reports, the reports module 240 can present a Sleep Log Report showing a list of nightly summaries of information from the user's sleep logs, such as the time the user went to sleep, total number of awakenings during the night, and how long the user slept.  The Activity Report shows a list of nightly details about nighttime awakenings, such as why the user woke up and how long the user was awake”] in the analogous art of sleep diagnostics [see para 2… “This patent application relates to computer-implemented software and networked systems, according to one embodiment, and more specifically to a system and method for sleep disorder diagnosis and treatment”].
Eli discloses that snoring (a instance of sound) is correlated with apnea and a person waking up [see para 8… “Obstructive Sleep Apnea is commonly accompanied by snoring and causes the sleeper to wake up, gasping or snorting, and then go back to sleep again.”] in the analogous art of sleep disorders [see abstract… “human-interface devices commonly used for the treatment sleep apnea.”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Mlynczak in view of Holley in view of Hassan in view of Larson to include a reporting module that lists type and number of sleep disturbances similarly to that disclosed by Lim for the purpose of presenting information to the user.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Mlynczak in view of Holley in view of Hassan in view of Larson in view of Lim to include within the list the number of instances of snoring (i.e. a total count of sounds) because as taught by Eli this is known to correlated with apnea, (a condition Mlynczak in view of Holley in view of Hassan in view of Larson in view of Lim is directed to treating) and waking up.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mlynczak in view of Holley in view of Hassan in view of Larson as applied to claim 1 above, and further in view of Narayan et al (US 20180303413) hereafter known as Narayan.

Regarding claim 21:
Mlynczak in view of Holley in view of Hassan in view of Larson discloses the invention substantially as claimed including all the limitations of claim 1. Also, Mlynczak in view of Holley in view of Hassan in view of Larson discloses calculating data a few seconds before and after (i.e. a predetermined amount of time before and a predetermined amount of time) a period of interest (which is understood to include a breathing phase pattern) [see pg. 8 lines 1-10 of Mlynczak… “The sound episodes coming from the first microphone (501) are used to calculate the following parameters: the average of the absolute value of the acoustic signal, the standard deviation of the absolute value of the acoustic signal, the three first maxima of the spectrum from the AR model determined using Burg's method, the average and standard deviation of the value of signal in the mel scale, the coefficients of the expected value to the minimum value and the maximum value to the minimum value - calculated for a sound episode extended by 5 seconds before and after the recording as well as for the parameters of the Linear Prediction Coding model.”]
However, Mlynczak in view of Holley in view of Larson fails to disclose:
activating the at least one microphone specifically around the time a “user inhales according to the breathing phase pattern” and deactivating the microphone “a predetermined amount of time after the user inhales”.
Narayan discloses that apnea is further defined as being obstructed based on whether there is additionally inspiratory effort [see para 16… “Apnea is defined as obstructive if accompanied by additional inspiratory effort against the occluded airway, as measured via EMG and chest sensor.  Without such accompanying effort, apnea is defined as central.”] in the analogous art of sleep disorder diagnostics [see abstract… “The invention has applications in sleep and wakefulness, sleep-disordered breathing”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Mlynczak in view of Holley in view of Hassan in view of Larson by specifically recording before and after a user inhales of the breathing pattern, because as taught by Narayan focusing on this part of the breathing phase pattern can help further classify apnea as being obstructive or not, thereby providing additional information related to sleep disorders.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792                                                                                                                                                                                                        

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792